Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                           DETAILED ACTION 
                                                   Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1. 	Claims 1- 20 are presented for the examination. 
                                            Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

2. 	Claims 1, 6, 7, 10, 14, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over KONG(US 20190065240 A1) in view of Ye(US 6874145 B1).
As to claim 1, Kong teaches determining a priority category for a service of an application executing on the computing device( the application 320[application] may provide a shortcut icon[application] for executing a plurality of applications[ services ]together on the touch screen display 310 via the user interface, and the touch screen display 310 may display the shortcut icon, para[0065], ln 7-10 / According to various embodiments, the application 320[application] may include a multi-window UI 321, a first application 322[service], a second service], and a third application 324, para[0066], ln 1-15/ Fig. 3/ an icon 411[application] indicating a Word application[service] selected by the user. The electronic device 101 may add an application desired to be executed together with the Word application, based at least partially on an input. For example, one of the plurality of applications displayed in the area 430 may be selected. For example, in FIG. 4A, an icon 431[application] indicating an Excel application[service] selected by the user may be displayed as an icon 412 indicating the Excel application in the area 410 for displaying applications selected to be executed in multiple-windows, para[0077], ln 19-39/ Moreover, various functions described below can be implemented or supported by one or more computer programs, each of which is formed from computer readable program code[application] and embodied in a computer readable medium. The terms " application"[service] and "program" refer to one or more computer programs, software components, sets of instructions, procedures, functions, objects, classes, instances[service], related data, or a portion thereof adapted for implementation in a suitable computer readable program code[application] , para[0115], ln 1-10/ the electronic device 400 may create, in the area 410, a shortcut icon for executing the plurality of applications together…electronic device 400 may determine the priorities of the plurality of applications provided in the multiple-windows[application]. For example, the electronic device 400 may set the priorities of the plurality of applications based at least partially on the order selected by the user. For example, an application selected earlier may have a higher priority. For example, it is assumed that as a number indicating a priority has a small value, the priority is high, para[0078], ln 7-25) ; calling for a start of the service( calls a series of execution functions for starting the second application 802. According to an embodiment, the activity manager 803 may sequentially call a creation function (e.g., an OnCreate( ) function), a start function (e.g., an OnStart( ) managing the start of the service based on the priority category for the service( the electronic device 400 may sequentially start the plurality of applications. For example, the plurality of applications may sequentially start according to priorities thereof, para [0078], ln 27-35). 
Kong does not teach identifying a state exception in response to calling for the start of the service, the state exception being due to background execution limits on the computing device. However,  Ye teaches identifying a state exception in response to calling for  the start of the service, the state exception being due to background execution limits on the computing device  ( only the application manager can cause this state change using a start method 708. The start method 708, once called, signals the application to start providing service [calling for the start of the service] and enter the active state. In the active state, the application may hold shared resources. A variety of failures may prevent the service from starting. For instance, the failure may be transient or non-transient. According to one embodiment, the application distinguishes between these two types of failures. For transient failures, a state change exception [a state exception] is raised. When a non-transient failure occurs, another exception may be raised or a done method may be called to properly terminate the method. For example, when the application determines that it cannot access the resources [execution limits] it needs to execute, this may be implemented as either a transient or non-transient failure, col 8, ln 32-47/    The application may indicate that it wishes to continue to execute [execution limits] and therefore not enter the destroyed state [execution limits] by raising a state change exception [a state exception]. Moreover, the application manager may attempt to destroy the applications in a specified order, such as a priority order, the application using the most (or least) amount of memory, or order in which execution has been initiated, col 8, ln 60-67 to col 9, ln 1-22/   a state change exception [a state exception] is identified when failure is transient where application cannot access the resources [execution limits] it needs to execute as described above.   
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Kong with Ye to include the feature of identifying a state exception in response to calling for the start of the service, the state exception being due to background execution limits on the computing device because this desirables if a mechanism for managing the loading and execution of an application according to an application lifecycle were designed. 
As to claim 6, Kong teaches determining the priority category for the service comprises setting the priority category to high based on a user interaction associated with the service( For example, the electronic device 400 may set the priorities of the plurality of applications based at least partially on the order selected by the user. For example, an application selected earlier may have a higher priority. For example, it is assumed that as a number indicating a priority has a small value, the priority is high. In FIG. 4B, when the priority of the Word application 411, which is selected earlier, is 1, the priority of the Excel application 412, which is selected later, is 2, para[0078], ln 13-28). 
As to claim 7, Kong teaches determining the priority category for the service comprises setting the priority category to one of low, bindable, or system- schedulable (para[0078], ln 15-20) . 
As to claim 10, 14, 15, 17, they are rejected for the same reasons as to claims 1, 6, 7 above. 

s 2, 3, 11, 12, 13, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KONG(US 20190065240 A1) in view of Ye(US 6874145 B1) and further in view of NISHIGUCHI(US 20120240112 A1). 

As to claim 2, Kong teaches calling a foreground service based on the priority category of the service; calling for the start of the service after the foreground service is running( may display a first shortcut icon for executing a pair of applications on a lock screen. For example, the first shortcut icon may be displayed by combining an icon for a first application and an icon for a second application. The pair of applications may include the first application and the second application. On the assumption that the priority of the first application is higher than the priority of the second application, para[0145], ln 3-10/ electronic device 400 may sequentially start the plurality of applications. For example, the plurality of applications may sequentially start according to priorities thereof, para[0078], ln 27-35) . 
Kong and Ye do not teach registering the service and the priority for the service in a service registry. However, NISHIGUCHI teaches registering the service and the priority for the service in a service registry( The priority application pattern table 113 and the application priority information table 114 are stored in the memory 102. The priority application pattern table 113 is a table that for each combination of the completely activated software groups, stores priorities for software in the completely activated software groups. Details of the priority application pattern table 113 will be described later with reference to FIG.6, para[0051], ln 3-15). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Kong and Barkelew with NISHIGUCHI to incorporate the feature of registering the service and the priority for the service 
As to claim 3, NISHIGUCHI teaches managing the start of the service further comprises: unregistering the service from the service registry based on a stop of the service( The priority information registrar 313 deletes a record of the VM ID and the application ID from the executable application information table 301 at the time of application termination, para[0082], ln 7-14); determining that the service registry does not identify any running service having a high priority( If indicating the execution VM and equal to or greater than the priority information before update (step S1410: NO), para[0167], ln 5-10/ After the acquisition, the hypervisor 111 determines whether the acquired priority information is higher than the selection priority information (step S1605). If the acquired priority information is higher than the selection priority information (step S1605: YES), the hypervisor 111 sets the VM ID of the target record group as the selection VM and sets the acquired priority information as the selection priority information (step S1606). After the setting, or if the acquired priority information is equal to or lower than the selection priority information (step S1605: NO), the hypervisor 111 sets a group of records that store a value that is the same as a VM ID that is different, para[0179], ln 1-20); and stopping the foreground service( the application is called to the point at which a stop function (e.g., an onStop( ) function) is called, para[0069]ln 19-21). 
As to claim 11, 12, 13, 18, 19, 20, they are rejected for the same reasons as to claims 2, 3, 4 above. 

4 is rejected under 35 U.S.C. 103 as being unpatentable over KONG(US 20190065240 A1)  in view of Ye(US 6874145 B1) in view of NISHIGUCHI(US 20120240112 A1) and further in view of Chen(US 20200028788 A1). 

As to claim 4, NISHIGUCHI teaches queueing an intent to start the service into a deferred services queue based on the priority category of the service( stores priorities for software in the completely activated software groups. Details of the priority application pattern table 113 will be described later with reference to FIG.6, para[0051], ln 3-15). 
Kong,  Ye and NISHIGUCHI do not teach receiving a notification that the background execution limits have been lifted on the computing device; and calling for the start of the service after the background execution limits have been lifted based on the deferred services queue. However, Chen teaches receiving a notification that the background execution limits have been lifted on the computing device; and calling for the start of the service after the background execution limits have been lifted based on the deferred services queue( At step 604, the first rate limiter 130.sub.1 rate limits the first service instance 120.sub.1 based on the maximum token number and the token generating rate. For example, if each token corresponds to a request for an API call, each time the API service instance 120.sub.1 serves the request, the first rate limiter 130.sub.1 deducts a token from the current number of tokens, para[0085], ln 5-15/. If the queue is full, the first rate limiter 130.sub.1 may reject the requests. When new tokens are generated based on the token generating rate or received from the rate limit controller 150, the requests in the queue are processed by the first service instance 120.sub.1 before any incoming request, para[0088], ln 4-10). 
. 

5. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KONG(US 20190065240 A1) in view of Ye(US 6874145 B1) and further in view of Raleigh(US 20160344604 A1).

As to claim 5, Kong,  Ye do not teach determining the priority category for the service comprises setting the priority category to high based on a requirement of the service for network activity. However, Raleigh teaches determining the priority category for the service comprises setting the priority category to high based on a requirement of the service for network activity( For example, a two dimensional traffic control implementation scheme can be provided using a network busy state and/or a time of day as an index into a traffic control setting (e.g., a certain application’s priority level can be increased or decreased based on a network busy state and/or time of day), para[0266], ln 26-35). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Kong,  Ye with Raleigh to incorporate the feature of determining the priority category for the service comprises setting the priority category to high based on a requirement of the service for network activity because this . 

6. Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over KONG(US 20190065240 A1)  in view of Ye(US 6874145 B1) and further in view of Ong(US 20180359764 A1). 

As to claim 8, Kong teaches managing the start of the service comprises binding to the service ( when executing a plurality of applications, the electronic device 400 may sequentially start the plurality of applications. For example, the plurality of applications may sequentially start according to priorities thereof, para[0078], ln 27-35). 
Kong, Ye do not teach determining the priority category for the service comprises setting the priority category to bindable based on a need for the service to run immediately with no requirement for network activity. However, Ong teaches determining the priority category for the service comprises setting the priority category to bindable based on a need for the service to run immediately with no requirement for network activity( A particular priority level may be associated with (e.g., indicate) a preferred network. For example, a user's home network may have a priority level `1` indicating that the SSID corresponds to a personal network and that no more effective network is expected to be available, para[0111], ln 7-20/ another user device may immediately connect to a network only if it has a priority level of `1.`, para[0111], ln 39-40). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Kong, Ye with Ong to incorporate the feature of determining the priority category for the service comprises setting the 
As to claim 16, it is rejected for the same reason as to claim 8 above. 

7. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over KONG (US 20190065240 A1)  in view of Ye(US 6874145 B1)  and further in view of Pearce (US 5910951 A).

As to claim 9, Kong teaches managing the start of the service comprises scheduling an intent to start the service with a system service scheduler( when executing a plurality of applications, the electronic device 400 may sequentially start the plurality of applications. For example, the plurality of applications may sequentially start according to priorities thereof, para [0078], ln 27-35). 
Kong and  Ye do not teach determining the priority category for the service comprises setting the priority category to system-schedulable based on no need for the service to run immediately and no requirement for network activity. However, Pearce teaches managing the start of the service comprises scheduling an intent to start the service with a system service scheduler (Upon the transmit database 64 receiving a transmission request, the transmit scheduler 62 attempts to immediately transmit the transmission request on the highest-priority qualifying network for the transmission request. A transmission request can be in one of two states: a shelved transmission request (not being transmitted) or an unshelved transmission request (being transmitted on one of its qualifying networks). The invariant maintained is that each transmission request is always being transmitted on the highest-priority qualifying network 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Kong,  Ye with Pearce to incorporate the feature of determining the priority category for the service comprises setting the priority category to system-schedulable based on no need for the service to run immediately and no requirement for network activity because this provides prioritized list of qualifying networks and is transmitted over the selected qualifying network (26), (28), or (30) having a highest priority. 
Response to the argument: 

29.	Applicant amendment filed on 9/09/21 has been considered but they are not persuasive: 


Applicant argued in substance that : 
 (1) “ Barkelew does not describe or suggest "identifying a state exception in response to calling for the start of the service, the state exception being due to background execution limits on the computing device, ”.
(2) “ distinguish a service of an application from the application itself, and claim 1 recites "a service" of an application separately from the "application" itself Although the Office Action references paragraph [0100] of Kong for "calling for a start of the service of the application," as recited by claim 1, paragraph [0100] of Kong only describes creating, starting, pausing, and resuming applications, without mentioning or referencing any service of an application”.
 
30.	 Examiner respectfully disagreed with Applicant's remarks:
   As to the point (1), Ye teaches only the application manager can cause this state change using a start method 708. The start method 708, once called, signals the application to start providing service [calling for the start of the service] and enter the active state. In the active state, the application may hold shared resources. A variety of failures may prevent the service from starting. For instance, the failure may be transient or non-transient. According to one embodiment, the application distinguishes between these two types of failures. For transient failures, a state change exception [a state exception] is raised. When a non-transient failure occurs, another exception may be raised or a done method may be called to properly terminate the method. For example, when the application determines that it cannot access the resources [execution limits] it needs to execute, this may be implemented as either a transient or non-transient failure, col 8, ln 32-47/    The application may indicate that it wishes to continue to execute [execution limits] and therefore not enter the destroyed state [execution limits] by raising a state change exception [a state exception]. Moreover, the application manager may attempt to destroy the applications in a specified order, such as a priority order, the application using the most (or least) amount of memory, or order in which execution has been initiated, col 8, ln 60-67 to col 9, ln 1-22/   a state change exception [a state exception] is identified when failure is transient where application cannot access the resources [execution limits] it needs to execute as described above.   
	As to claim 2, KONG  teaches the application 320[application] may provide a shortcut icon[application] for executing a plurality of applications[ services ]together on the touch screen display 310 via the user interface, and the touch screen display 310 may display the shortcut icon, para[0065], ln 7-10 / According to various embodiments, the application 320[application] may include a multi-window UI 321, a first application 322[service], a second application [service], and a third application 324, para[0066], ln 1-15/ Fig. 3/ an icon 411[application] indicating a Word application[service] selected by the user. The electronic device 101 may add an application desired to be executed together with the Word application, based at least partially on an input. For example, one of the plurality of applications displayed in the area 430 may be selected. For example, in FIG. 4A, an icon 431[application] indicating an Excel application[service] selected by the user may be displayed as an icon 412 indicating the Excel application in the area 410 for displaying applications selected to be executed in multiple-windows, para[0077], ln 19-39/ Moreover, various functions described below can be implemented or supported by one or more computer programs, each of which is formed from computer readable program code[application] and embodied in a computer readable medium. The terms " application"[service] and "program" refer to one or more computer programs, software components, sets of instructions, procedures, functions, objects, classes, instances[service], related data, or a portion thereof adapted for implementation in a suitable computer readable program code[application] , para[0115], ln 1-10/ the electronic device 400 may create, in the area 410, a shortcut icon for executing the plurality of applications together…electronic device 400 may determine the priorities of the plurality of applications provided in the multiple-windows[application]. For example, the electronic device 400 may set the priorities of the plurality of applications based at least partially on the order selected by the user. For example, an application selected earlier may have a higher priority. For example, it is assumed that as a number indicating a priority has a small value, the priority is high, para [0078], ln 7-25).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow, Dennis can be reached on ( 571) 272-7767 . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free). 
/LECHI TRUONG/Primary Examiner, Art Unit 2194